UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 11, 2008 CONSOLIDATED MERCANTILEINCORPORATED (Registrant's name) 106 Avenue Road, Toronto, Ont. Canada M5R 2H3 (416) 920-0500 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82-. EXHIBIT INDEX Exhibit Number Description of Document 99.1 Press ReleaseJanuary 11, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONSOLIDATED MERCANTILEINCORPORATED Date: January 17, 2008 By: /s/ STAN ABRAMOWITZ Name:Stan Abramowitz Title: Chief Financial Officer
